UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1600 Stout Street 80202 Suite 2000, Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303) 572-8900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer £ Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of April 30, 2009, the registrant had 375,468,544 shares of common stock outstanding. FORWARD-LOOKING STATEMENTS Certain statements contained in this Quarterly Report constitute “forward-looking statements”. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Quarterly Report. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). CURRENCIES All amounts expressed herein are in U.S. dollars unless otherwise indicated. 2 PETROHUNTER ENERGY CORPORATION FORM 10-Q FOR THE SIX MONTH PERIOD ENDED MARCH 31, 2009 INDEX Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II — OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 3 PETROHUNTER ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2009 September 30, 2008 ( $ in thousands) ASSETS Current Assets Cash and cash equivalents $ 874 $ 967 Receivables Oil and gas receivables, net — 193 GST receivable 240 504 Other receivables — 12 Due from related parties 1,430 1,840 Marketable securities, available for sale 2,788 6,638 Restricted marketable securities 3,485 7,495 Assets held for sale 712 — Joint interest billings 51 — Prepaid expenses and other assets 62 273 TOTAL CURRENT ASSETS 9,642 17,922 Oil and Gas Properties, at cost under full cost method Unevaluated properties 2,576 84,576 Evaluated properties 149,799 69,704 Accumulated depreciation, depletion amortization, and impairment (149,799 ) (56,928 ) Net Oil and Gas Properties 2,576 97,352 Property and Equipment, at cost Furniture and equipment, net 616 737 Other Assets Restricted cash 524 524 Deposits and other assets 130 130 Deferred financing costs 776 1,388 Intangible asset — 4,832 TOTAL ASSETS $ 14,264 $ 122,885 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ 6,070 $ 11,981 Notes payable — short-term 202 329 Notes payable — related party — short term-net 47,440 3,572 Accrued interest payable 1,098 166 Accrued interest payable — related parties 2,403 969 Contingent obligations 8,805 4,832 TOTAL CURRENT LIABILITIES 66,018 21,849 Long-Term Liabilities Notes payable – related parties — net of discount 106 38,035 Convertible notes payable — net of discounts 611 325 Asset retirement obligation 612 114 Other 120 — TOTAL LIABILITIES 67,467 60,323 Stockholders’ Equity Preferred stock, $0.001 par value; authorized 100,000,000 shares; none issued — — Common stock, $0.001 par value; authorized 1,000,000,000 shares; issued and outstanding375,468,544 and 373,343,54 at March 31, 2009 and September 30, 2008, respectively 375 374 Additional paid-in-capital 214,630 212,308 Other comprehensive loss (7,298 ) (632 ) Accumulated deficit (260,910 ) (149,488 ) TOTAL STOCKHOLDERS’EQUITY (DEFICIT) (53,203 ) 62,562 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 14,264 $ 122,885 See accompanying notes to these unauditedconsolidated financial statements. 4 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Six Months Ended March 31, 2009 Six Months Ended March 31, 2008 ($ in thousands) Revenue Oil and gas revenue $ - $ 496 $ 120 $ 1,003 Other revenue - 150 1 150 Total Revenue - 646 121 1,153 Costs and Expenses Lease operating expenses 188 140 586 240 General and administrative 3,370 2,469 5,488 4,787 Impairment of oil and gas properties 83,094 - 93,362 - Depreciation, depletion, amortization and accretion 63 221 130 483 Impairment of intangible asset 6,092 - 6,092 - Total operating expenses 92,807 2,830 105,658 5,510 (Loss) From Operations (92,807 ) (2,184 ) (105,537 ) (4,357 ) Other Income(Expense) Loss on conveyance of property - - (181 ) (11,875 ) Gain on foreign exchange - 11 - 11 Interest income 5 2 11 27 Interest expense (2,355 ) (2,574 ) (4,839 ) (5,359 ) Loss on sale of securities - (2,987 ) - (2,987 ) Transactionloss - - (122 ) - Total Other Income (Expense) (2,350 ) (5,548 ) (5,131 ) (20,183 ) Net (Loss) $ (95,157 ) $ (7,732 ) $ (110,668 ) $ (24,540 ) Net (loss) per common share — basic and diluted $ (0.25 ) $ (0.02 ) $ (0.30 ) $ (0.08 ) Weighted average number of common shares outstanding — basic and diluted 375,446 316,978 375,011 312,610 See accompanying notes to these unauditedconsolidated financial statements. 5 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended March 31, 2009 Six Months Ended March 31, 2008 ($ in thousands) Cash flows from operating activities Net loss $ (110,668 ) $ (24,540 ) Adjustments used to reconcile net loss to net cash used in operating activities: Stock based compensation 2,105 1,072 Depreciation, depletion, amortization and accretion 130 483 Impairment of oil and gas properties 93,362 - Amortization of deferred financing costs 612 1,020 Impairment of contingent asset 6,092 - Amortization of debt discount and beneficial conversion feature 1,377 1,180 Loss on marketable securities - 2,987 Loss on conveyance of property 181 11,875 Warrants issued to settle interest costs 37 163 Other adjustments to reconcile to net loss - 45 Changes in assets and liabilities: Receivables 469 (315 ) Prepaid expenses and other assets (226 ) 70 Accounts payable and accrued expenses (150 ) 1,898 Due to shareholder and related parties 410 - Net cash used in operating activities (6,269 ) (4,062 ) Cash flows from investing activities Additions to oil and gas properties (1,628 ) (8,707 ) Proceeds from sale of oil and gas properties 2,320 7,500 Proceeds from sale of marketable securities 683 2,541 Additions to furniture and equipment (6 ) (277 ) Restricted cash - 50 Net cash provided by investing activities 1,369 1,107 Cash flows from financing activities Proceeds from the issuance of notes payable - 1,250 Borrowing on short-term notes payable - 850 Payments on short-term notes payable (93 ) (4,654 ) Proceeds from related party borrowings 5,210 (519 ) Payments on related party borrowing (310 ) 1,170 Proceeds from issuance of convertible notes - 6,330 Net cash provided by financing activities 4,807 4,427 Net increase (decrease) in cash and cash equivalents (93 ) 1,472 Cash and cash equivalents, beginning of period 967 120 Cash and cash equivalents, end of period $ 874 $ 1,592 Supplemental schedule of cash flow information Cash paid for interest $ 422 $ 16 See accompanying notes to these unauditedconsolidated financial statements. 6 PETROHUNTER ENERGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 - Organization and Business Activities The interim consolidated financial statements of PetroHunter Energy Corporation (“we,” “us,” “our,” or the “Company”) are unaudited and contain all adjustments necessary for a fair statement of the results for the interim period presented.
